DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12 January 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
Claim(s) 22 is/are objected to because of the following informalities:  There are multiple claims numbered as 22 on the amended claims, for the purposes of examination, the first claim 22 will be treated as claim 21.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-6, 10-11, 14-15, 17-18, 20-26, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 817,197 issued to Smith (Smith).
	Regarding claim 1, Smith discloses an assembly for directing gas to an action of a firearm (See Figures, especially Figure 1a, clearly illustrated), comprising: a barrel (4) defining a bore configured to guide a projectile as the projectile is propelled through the bore by pressurized gas (See Figures, clearly illustrated), the barrel having a plurality of barrel gas ports formed therein (19), each of the plurality of barrel gas ports being in fluid communication with the bore (See at least Figure 1a, clearly illustrated); and at least one gas block (17/20) configured to align with an axial location of the plurality of barrel gas ports, the at least one gas block having a gas block gas port formed therein (8), wherein at least one of the barrel and the at least one gas block define a passage configured to direct the pressurized gas from the plurality of barrel gas ports to the gas block gas port (18, See at least Figure 1a and Page 2 Left Column Lines 1-30).
Regarding claim 2, Smith further discloses wherein the passage is in fluid communication with the plurality of barrel gas ports and the gas block gas port (18, See at least Figure 1a and Page 2 Left Column Lines 1-30).
Regarding claim 3, Smith further discloses wherein at least one of an outer surface of the barrel and an inner surface of the at least one gas block has a groove formed therein, the groove is in fluid communication with the plurality of barrel gas ports, and the groove at least partly defines the passage (18, See at least Figure 1a and Page 2 Left Column Lines 1-30).
Regarding claim 4, Smith further discloses wherein the plurality of barrel gas ports are spaced apart along a line parallel to an axis along which the barrel extends (See at least Figure 1a, clearly illustrated).
Regarding claim 5, Smith further discloses wherein the groove covers the plurality of barrel gas ports (See at least Figure 1a, clearly illustrated).
Regarding claim 6, Smith further discloses wherein the groove is formed in the outer surface of the barrel, and the passage is defined by the groove and an adjacent portion of the inner surface of the at least one gas block (18, See at least Figure 1a and Page 2 Left Column Lines 1-30).
Regarding claim 10, Smith further discloses wherein the plurality of barrel gas ports extend from a common opening at a surface of the barrel to individual openings within the bore of the barrel (See Figures, clearly illustrated).
Regarding claim 11, Smith further discloses wherein the individual openings are displaced from one another linearly along an axis defined by the bore (See Figures, clearly illustrated).
Regarding claim 14, Smith further discloses wherein the passage and the plurality of barrel gas ports form a manifold operable to supply a stream of the pressurized gas to the gas block gas port from the plurality of barrel gas ports (See Figures, clearly illustrated).
Regarding claim 15, Smith further discloses wherein the at least one gas block is configured to be mounted on the barrel (See Figures, clearly illustrated).
Regarding claim 17, Smith further discloses a firearm, comprising the assembly of claim 1 (See Figures, clearly illustrated).
Regarding claim 18, Smith discloses an assembly for directing gas to an action of a firearm, comprising: a barrel defining a bore configured to guide a projectile as the projectile is propelled through the bore by pressurized gas, the barrel having a plurality of barrel gas ports formed therein, each of the barrel gas ports being in fluid communication with the bore; and at least one gas block configured to align with an axial location of the plurality of barrel gas ports, wherein: the at least one gas block has a gas port formed therein; the at least one gas block comprises a conduit having an entrance and an exit; and the conduit is configured so that the entrance to the conduit aligns with, and is in fluid communication with one of the plurality of barrel gas ports, and the exit aligns with, and is in fluid communication with the gas block gas port (Limitations previously addressed, see rejections above).
Regarding claim 20, Smith further discloses wherein the gas block gas port aligns with the plurality of barrel gas ports, and wherein the plurality of barrel gas ports are displaced relative to one another along an axis along which the barrel extends (See Figures, clearly illustrated).
Regarding claim 21, Smith further discloses a firearm comprising the assembly of claim 18 (See Figures, clearly illustrated).
Regarding claim 22, Smith discloses a barrel for a firearm comprising: an inner surface defining a bore configured to guide a projectile as the projectile is propelled through the bore by pressurized gas, wherein the barrel has a plurality of barrel gas ports formed therein, wherein each of the plurality of barrel gas ports has an entrance defined by the inner surface of the barrel, and wherein each of the plurality of barrel gas ports is configured to simultaneously fluidically connect to an action of the firearm (Limitations previously addressed, see rejection above).
Regarding claim 23, Smith further discloses wherein the plurality of barrel gas ports are displaced relative to one another along an axis along which the barrel extends (See Figures, clearly illustrated).
Regarding claim 24, Smith further discloses wherein the plurality of barrel gas ports are disposed along a line extending along the axis along which the barrel extends (See Figures, clearly illustrated).
Regarding claim 25, Smith further discloses wherein an outer surface of the barrel has a groove formed therein, wherein the groove is in fluid communication with the plurality of barrel gas ports, and wherein the groove at least partly defines a passage for directing the pressurized gas to the action of the firearm (18, See at least Figure 1a and Page 2 Left Column Lines 1-30).
Regarding claim 26, Smith further discloses wherein at least two of the plurality of barrel gas ports are disposed at different axial locations along a length of the barrel (See Figures, clearly illustrated).
Regarding claim 29, Smith further discloses a firearm comprising the barrel of claim 22 (See Figures, clearly illustrated).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641